In a trial without a jury plaintiff had judgment for damages for breach of a contract of employment. Defendant has appealed.
The preponderance of the evidence is that plaintiff was employed by defendant by its agent Noble, by oral agreement, for the period of 11 months at $300 per month. She was discharged without cause.
The chief question is of Noble's authority to make the agreement. His duty in chief was to gather an organization to represent defendant. The weight *Page 684 
of the evidence is that he did employ persons under certain contracts of employment for a fixed period of time. There is testimony pro and con respecting his authority, but we agree with the trial judge in holding authority to make the contract in question. It is argued that the court erred in ruling on offered testimony of Noble respecting his authority. If it be conceded that Noble would have testified precisely as defendant expected, it would not change the result. We find no reversible error.
Affirmed.
McDONALD, POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred.